HOOK, Circuit Judge.
[1,2] This is an action by an administrator for the death of.his intestate caused by a defective highway in Sarpy county, Neb. The county, not having adopted the township organization act, was responsible for the condition of its highways. The plaintiff had judgment. The only question meriting notice is- whether under the statutes of the state now in force the right of action in such a case inures to the personal representative of the deceased or to his-surviving spouse and next of kin. The question is peculiarly one of local law upon which the decision of the highest tribunal of the state is controlling. Whatever doubt may have existed has been settled recently by the Supreme Court of Nebraska in Swift v. County of Sarpy, 167 N. W. 458. That was an action growing out of the same accident as the one involved here; the only difference heipg that it was brought by the widower and next of kin instead of by the administrator. It was there held that the right of action was in the latter.
The judgment is affirmed.